DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 4, 7-9, 11-14, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hurwitz et al. (Interpretation of Eucapnic Voluntary Hyperventilation in the Diagnosis of Asthma, CHEST Journal, Vol. 108, No. 5, 11/1995, pgs. 1240-1245), hereinafter Hurwitz, in view of Gray (US 5271390), Myklebust (US 2010/0036266), and S D Anderson et al. (Methods for "Indirect" challenge tests including exercise, eucapnic voluntary hyperpnea, and . 

Regarding claim 1, Hurwitz discloses a method for eucapnic voluntary hyperventilation (EVH) testing (EVH was performed, pg. 1241, Methods, 4th para.), comprising performing a baseline pulmonary function test on a subject to determine a baseline of forced expiratory volume (FEV1) (data were extracted from each individual study to include baseline spirometry, pg. 1241, Methods, 3rd para.); performing a eucapnic voluntary hyperventilation (EVH) challenge on the subject (EVH was performed, pg. 1241, Methods, 4th para.) by measuring a flow rate to the subject of a known amount of carbon dioxide enriched air from a pressurized container (subjects hyperventilated a compressed mixture of 5%CO2, balance air in a single challenge, with flow rate measured by a rotameter, pg. 1241, Methods, 4th para); and providing the subject with a valve for inhaling and exhaling at atmospheric pressure said known amount of carbon dioxide enriched air at a target flow rate characteristic of an EVH challenge (Figure 1, illustrated as “one-way valves” where a series of valves are found in a single housing to control inhalation and exhalation; as the subject is performing an EVH challenge the flow rate would inherently thus be characteristic of that of an EVH challenge); wherein the subject breathes faster or more slowly as needed to match the measured flow rate to the target flow rate, and the known amount and the target flow rate are calculated from the baseline value (“subjects were coached to maintain their ventilator rate”, pg. 1241, Methods, 4th para.); performing one or more follow-up pulmonary function tests on the subject in a specified sequence to determine a comparative value of the forced expiratory volume (FEV1) (data were 
Hurwitz fails to disclose the one-way valves for controlling inhalation and exhalation being a demand valve reducing pressurized air to ambient pressure, the demand valve maintaining “low” inspiratory resistance during breathing at a target flow rate “characteristic of an EVH challenge”; the Examiner notes that a demand valve is a well-known device having a one-way inlet valve and a one-way outlet valve. 
 Gray teaches using a “low pressure” demand valve for a subject to voluntarily (column 2, lines 3-10) inhale and exhale air at atmospheric pressure from a pressurized source (column 3, lines 2), where the demand valve is configured to reduce the pressure of the air from the pressurized pressure to ambient atmospheric pressure (column 6, lines 22-47) during breathing (column 3 lines 2-19) for the entire test period; the Examiner notes that the claim does not require the demand valve to be designed for use during an EVH challenge, merely that it can be used at “a target flow rate characteristic of an EVH challenge, and, as Applicant has stated in the remarks of 12 May 2012, “it is not important what the rate is objective terms” as long as the rate is sufficiently high to achieve some sort of hyperventilation, such that any valve which allows a relatively “high” or “fast” rate of breathing would thus satisfy the requirement that it maintain the desired “low” resistance at the target flow rate which happens to be characteristic characteristic of an EVH challenge, such that the only criteria used to evaluate the suitability is the flow rate, not whether it has been disclosed as being used for EVH. 
Hurwitz, as modified, discloses directly measuring the flow rate, rather than the flow rate being determined continuously from changes in pressure of the pressurized container. Myklebust teaches an alternative technique for monitoring flow rate during ventilation by measuring pressure changes (paragraph [0014]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Hurwitz, as modified, and 
Hurwitz, as modified, also does not disclose presenting to the subject a computer-generated display of a difference between said measured flow rate and a target flow rate to assist with matching the breathing rate to the target. Anderson II teaches an alternate technique for providing guidance to a subject during EVH comprising presenting to the subject a computer generated display of a difference between a measured flow rate and a target flow rate to assist with matching the breathing rate to the target ("The child is instructed to breathe at a rate and depth sufficient to keep a computer-animated balloon above a line." p. 41, "EVH Testing in Young Children"). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Hurwitz, as modified, using a computer generated display to show a difference between the measured flow rate and target flow rate, as taught by Anderson II, in order to provide a more objective evaluation of the differences than can be shown using a "standard” inflatable balloon. 

Regarding claim 3, Myklebust’s pressure changes are measured with a pressure gauge (element 14).
Regarding Claim 4: Hurwitz, as modified, teaches all limitations of the invention in claim 1 above. Hurwitz further teaches wherein the pressurized container is a primary tank and the change in pressure is measured by a pressure gauge that is linear (dry gas metered through a rotameter (rotameters have linear response) and container in FIG. 1, pg. 1241, FIG. 1). 

Regarding Claim 8: Hurwitz, as modified, discloses all limitations of the invention in claim 7 above. Hurwitz fails to teach wherein a drop in flow rate is used to determine a likely condition of bronchoconstriction in the subject and terminate the EVH challenge. Anderson II further teaches wherein a drop in flow rate is used to determine a likely condition of bronchoconstriction in the subject and terminate the EVH challenge (if the subject is unable to maintain the volume of the balloon, especially toward the end of the test, it may indicate that the subject has had a fall in lung function. In this instance, the test should stop and an FEV1 measurement should be made immediately, pg. 39, Carrying Out the EVH Test, 1st para.). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the EVH test of Hurwitz with stopping the test and taking an FEV1 measurement as done in Anderson II because it determines whether or not the patient has EIB and prevents patient from coming to harm by continuing the test (pg. 39, Carrying Out the EVH Test, 1st para.). 
Regarding Claim 9: Hurwitz, as modified, discloses all limitations of the invention in claim 1 above. Hurwitz fails to teach using the results of the comparing step to monitor adequacy of antiasthma drugs for attenuating the EVH challenge. Anderson II further teaches using the results of a comparing step to monitor adequacy of antiasthma drugs for attenuating the EVH challenge (stating that the first tests developed regarding EIB tests were to test drug 

Regarding Claim 11 : Hurwitz teaches a system for eucapnic voluntary hyperventilation (EVH) testing (EVH was performed, pg. 1241, Methods, 4th para.; FIG. 1), comprising: means for performing a baseline pulmonary function test on a subject to determine a baseline value of forced expiratory volume (FEV.sub.1) (data were extracted from each individual study to include baseline spirometry, pg. 1241, Methods, 3rd para.; FIG. 1); means for performing a eucapnic voluntary hyperventilation (EVH) challenge on the subject (EVH was performed, pg. 1241, Methods, 4th para.; FIG. 1), further comprising: means for measuring a flow rate to the subject of a known amount of carbon dioxide enriched air from a pressurized container (subjects hyperventilated a compressed mixture of 5% CO2, balance air in a single challenge 
Hurwitz fails to disclose the one-way valves for controlling inhalation and exhalation being a demand valve reducing pressurized air to ambient pressure, the demand valve having “low” inspiratory resistance during breathing at a target flow rate “characteristic of an EVH 
Gray teaches using a “low pressure” demand valve for a subject to voluntarily (column 2, lines 3-10) inhale and exhale air at atmospheric pressure from a pressurized source (column 3, lines 2), where the demand valve is configured to reduce the pressure of the air from the pressurized pressure to ambient atmospheric pressure (column 6, lines 22-47) during breathing (column 3 lines 2-19) for the entire test period; the Examiner notes that the claim does not require the demand valve to be designed for use during an EVH challenge, merely that it can be used at “a target flow rate characteristic of an EVH challenge, and, as Applicant has stated in the remarks of 12 May 2012, “it is not important what the rate is objective terms” as long as the rate is sufficiently high to achieve some sort of hyperventilation, such that any valve which allows a relatively “high” or “fast” rate of breathing would thus satisfy the requirement that it maintain the desired “low” resistance at the target flow rate which happens to be characteristic of an EVH challenge. It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the EVH test of Hurwitz to include the demand valve of Gray in order to controllably allow delivery of a pressurized gas, and also because a demand valve is a specific type of valve incorporating the one-way valves shown in Horowitz's figure 1 that would provide extra control during breathing. The Examiner notes that Gray gives a clear teaching that this “low pressure” is found at flow rates consistent with HFV needed for EVH, as Gray provides examples including 42 liters per minute (column 3 lines 2-19) and suggests that the device should be able to operate at up to 400 liters per minute (column 1, lines 16-33), and Hurwitz discloses that the HFV flow rates include at least 40 liters per minute as an example of HFV characteristic of an EVH challenge, such that the only criteria used to evaluate the suitability is the flow rate, not whether it has been disclosed as being used for EVH. 
Hurwitz, as modified, discloses directly measuring the flow rate, rather than the flow rate being determined continuously from changes in pressure of the pressurized container. Myklebust teaches an alternative technique for monitoring flow rate during ventilation by measuring pressure changes (paragraph [0014]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Hurwitz, as modified, and determined the flow rate from pressure changes, as taught by Myklebust, because these are known equivalents and it would be obvious to substitute one for the other.
Hurwitz, as modified, also does not disclose presenting to the subject a computer-generated display of a difference between said measured flow rate and a target flow rate to assist with matching the breathing rate to the target. Anderson II teaches an alternate technique for providing guidance to a subject during EVH comprising presenting to the subject a computer generated display of a difference between a measured flow rate and a target flow rate to assist with matching the breathing rate to the target ("The child is instructed to breathe at a rate and depth sufficient to keep a computer-animated balloon above a line." p. 41, "EVH 

Regarding claim 12, Anderson II further teaches that results of EHV can be used to compare tests in the same person before and after treatment of asthma (p. 40, “Interpreting the Airway Response”, first paragraph). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Hurwitz, as modified, and used the system to monitor the adequacy of antiasthma drugs, as taught by Anderson II, in order to determine whether treatment is effective. 
Regarding claim 13, Myklebust’s pressure changes are measured with a pressure gauge (element 14).
Regarding Claim 14: Hurwitz, as modified, teaches all limitations of the invention in claim 11 above. Hurwitz further teaches wherein the pressurized container is a primary tank and the change in pressure is measured by a pressure gauge that is linear (dry gas metered through a rotameter (rotameters have linear response) and container in FIG. 1, pg. 1241, FIG. 1). 
Regarding Claim 17: Hurwitz, as modified, teaches all limitations of the invention in claim 11 above. Hurwitz further teaches wherein the flow rate is determined at regular intervals from changes in pressure (flow rate was metered by a rotameter in the inhalational 
Regarding Claim 18: Hurwitz, as modified, discloses all limitations of the invention in claim 11 above. Hurwitz fails to teach wherein a drop in flow rate is used to determine a likely condition of bronchoconstriction in the subject and terminate the EVH challenge. Anderson II further teaches wherein a drop in flow rate is used to determine a likely condition of bronchoconstriction in the subject and terminate the EVH challenge (if the subject is unable to maintain the volume of the balloon, especially toward the end of the test, it may indicate that the subject has had a fall in lung function. In this instance, the test should stop and an FEV1 measurement should be made immediately, pg. 39, Carrying Out the EVH Test, 1st para.). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the EVH test of Hurwitz with stopping the test and taking an FEV1 measurement as done in Anderson II because it determines whether or not the patient has EIB and prevents patient from coming to harm by continuing the test (pg. 39, Carrying Out the EVH Test, 1st para.).

Regarding Claim 19: Hurwitz teaches a method for performing a eucapnic voluntary hyperventilation (EVH) challenge on a subject (EVH was performed, pg. 1241, Methods, 4th para.), comprising: measuring a flow rate to the subject of a known amount of carbon dioxide enriched air from a pressurized container (subjects hyperventilated a compressed mixture of 5% CO2, balance air in a single challenge, flow being measured by a rotameter, pg. 1241, Methods, 4th para.); providing the subject with a valve for inhaling and exhaling at atmospheric pressure said known amount of carbon dioxide enriched air at a target flow rate characteristic 
 Hurwitz fails to disclose the one-way valves for controlling inhalation and exhalation being a demand valve, the demand valve having a negative resistance during breathing; the Examiner notes that a demand valve is a known device having a one-way inlet valve and a one-way outlet valve. 
Gray teaches using a “low pressure” demand valve for a subject to voluntarily (column 2, lines 3-10) inhale and exhale air at atmospheric pressure from a pressurized source (column 3, lines 2), where the demand valve is configured to reduce the pressure of the air from the pressurized pressure to ambient atmospheric pressure (column 6, lines 22-47) during breathing (column 3 lines 2-19) for the entire test period; the Examiner notes that the claim does not require the demand valve to be designed for use during an EVH challenge, merely that it can be used at “a target flow rate characteristic of an EVH challenge, and, as Applicant has stated in characteristic of an EVH challenge, such that the only criteria used to evaluate the suitability is the flow rate, not whether it has been disclosed as being used for EVH. 

Hurwitz, as modified, also does not disclose presenting to the subject a computer-generated display of a difference between said measured flow rate and a target flow rate to assist with matching the breathing rate to the target. Anderson II teaches an alternate technique for providing guidance to a subject during EVH comprising presenting to the subject a computer generated display of a difference between a measured flow rate and a target flow rate to assist with matching the breathing rate to the target ("The child is instructed to breathe at a rate and depth sufficient to keep a computer-animated balloon above a line." p. 41, "EVH Testing in Young Children"). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Horowitz, as modified, using a computer generated display to show a difference between the measured flow rate and target flow rate, as taught by Anderson II, in order to provide a more objective evaluation of the differences than can be shown using a "standard” inflatable balloon. 
Regarding claim 20, Anderson II further teaches that results of EHV can be used to compare tests in the same person before and after treatment of asthma (p. 40, “Interpreting the Airway Response”, first paragraph). It would have been obvious to one of ordinary skill in . 

Claims 5-6 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hurwitz in view of Gray, Myklebust, and Anderson II as applied above, and further in view of Reinstadtler (US Application Publication No. 2007/0084466 A1). 
Regarding Claim 5: Hurwitz, as modified, discloses all limitations of the invention in claim 3 above. Hurwitz fails to teach wherein the measured pressure is in digital form and is stored in a data acquisition unit. Reinstadtler teaches wherein the measured pressure is in digital form and is stored in a data acquisition unit (system uses computer monitored sensors, paras. [0034], [0052]). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the EVH testing system of Hurwitz to include the computer and computer monitor-able sensors of Reinstadtler as it provides the advantage of entering information directly into a system for performing analysis of the data and automation can free up time of the person conducting the test as well as increase accuracy of sensor readings. 
Regarding Claim 6: Hurwitz, as modified, discloses all limitations of the invention in claim 5 above. Hurwitz further teaches wherein the pulmonary function tests are monitored using a spirometer (data were extracted from each individual study to include baseline spirometry, challenge duration and intensity, and postchallenge spirometry all available time intervals, pg. 1241, Methods, 3rd para.). Hurwitz fails to teach wherein the monitored results are fed into the data acquisition unit for automatic determination of FEV.sub.1 values. 
Regarding Claim 15: Hurwitz, as modified, discloses all limitations of the invention in claim 13 above. Hurwitz fails to teach wherein the measured pressure is in digital form and is stored in a data acquisition unit. Reinstadtler teaches wherein the measured pressure is in digital form and is stored in a data acquisition unit (system uses computer monitored sensors, paras. [0034], [0052]). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the EVH testing system of Hurwitz to include the computer and computer monitor-able sensors of Reinstadtler as it provides the advantage of entering information directly into a system for performing analysis of the data and automation can free up time of the person conducting the test as well as increase accuracy of sensor readings. 
Regarding Claim 16: Hurwitz, as modified, discloses all limitations of the invention in claim 15 above. Hurwitz further teaches wherein the pulmonary function tests are monitored using a spirometer (data were extracted from each individual study to include baseline spirometry, challenge duration and intensity, and postchallenge spirometry all available time intervals, pg. 1241, Methods, 3rd para.). Hurwitz fails to teach wherein the monitored results . 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hurwitz in view of Gray, Myklebust, and Anderson II, as applied above, and further in view of Rundell et al. (Field Exercise vs Laboratory Eucapnic Voluntary Hyperventilation To Identify Airway Hyperresponsiveness in Elite Cold Weather Athletes, CHEST Journal, Vol. 125, No. 3, 03/2004, pgs. 909-915), hereinafter Rundell. 
Regarding Claim 10: Hurwitz, as modified, discloses all limitations of the invention in claim 1 above. Hurwitz fails to teach using the results of the comparing step and asthma history to qualify or disqualify would-be Scuba divers. Rundell teaches using the results of a comparing step and asthma history to qualify or disqualify would-be Scuba divers (value of 10% as the cut-off point to define EIB with exercise is within the range normally recommended and used by the investigators, this cutoff value may be too strict when used as exclusion criteria for the scuba diving exclusion, pg. 914, Discussion, 2nd para.; while perhaps too strict it has been used to . 

Response to Arguments
Applicant's arguments filed 12 May 2021 have been fully considered but they are not persuasive.
Applicant opens the arguments by yet again repeating a statement from a wholly unrelated reference (“Anderson I”) which (1) not the instant application, and (2) not applied against any pending claim, which alleges that demand valves provide a significant inspirational resistance at high flow rates. The Examiner notes that if this were truly the case, the instant invention would not function as claimed, as the claimed invention does not include any structural feature which would differentiate it from this supposedly inoperable demand valve which is described as such in only one reference.
Applicant then argues that Gray’s valve would not allow maintenance of a sufficiently high (though unidentified) ventilation rate for some unspecified period of time to result in hyperventilation. As noted by Applicant, there is no actual criteria for setting this rate. Applicant has not identified any actual aspect of Gray’s valve which would prevent it from being used at a “high” rate for any period of time or any structural feature which would change or alter its inspiratory resistance during use. A recitation of the intended use of the claimed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2009/0320845 to Fishman and  2004/0129270 to Fishman, which also disclose using demand valves to breathe with “low” resistance at target flow rates which are designed to result in hyperventilation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791